           Case 1:20-mc-00132-KPF Document 15 Filed 03/13/20 Page 1 of 1



      quinn emanuel                trial lawyers | new york
                              nd
      51 Madison Avenue, 22        Floor, New York, New York 10010 | TEL (212) 849-7000 | FAX (212) 849-7100




                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (212) 849-7225

                                                                                                  WRITER'S INTERNET ADDRESS
                                                                                           josephmilowic@quinnemanuel.com



March 13, 2020


VIA ECF

The Honorable Katherine Polk Failla
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007



Re:     Google LLC v. Fortress Investment Group, et al., No. 1:20-mc-00132-KPF (S.D.N.Y.)

Dear Judge Failla:

Petitioner writes to request leave to file redacted versions of Google’s Reply in Support of its Motion
to Compel Fortress Investment Group, Fortress Credit Co. LLC, and CF Uniloc Holdings LLC to
Comply with Subpoenas on an Expedited Basis and Google LLC’s Opposition to Respondents’
Cross-Motion to Quash Google LLC’s Subpoenas as well as the Declaration of Jonathan Tse
submitted in connection with the Reply. The Reply and the Declaration include detailed information
about the business arrangements and contractual relationships between Uniloc 2017, the party
plaintiff in the underlying litigations, and the Respondents, as well as the Respondents’ prior
negotiations with third parties with respect to acquiring the asserted patents that were discovered
during the course of discovery in the underlying litigations. The information sought to be redacted
presumptively implicates Respondents’ sensitive business interests and the proposed redactions are
narrowly tailored to only those sensitive business interested potentially implicated.

Accordingly, Petitioner respectfully requests leave to file its Reply and Declaration in redacted form.

                                                                 Respectfully submitted,

                                                                 /s/ Joseph Milowic III
                                                                 Joseph Milowic III
                                                                 QUINN EMANUEL URQUHART &
                                                                 SULLIVAN, LLP


      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | HOUSTON | LONDON | TOKYO | MANNHEIM | MOSCOW | HAMBURG | PARIS |
      MUNICH | SYDNEY | HONG KONG | BRUSSELS
